DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on December 19, 2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the control devices" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the control devices" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the command processing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the non-volatile storage device" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the storage apparatus" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “the processing”.
Claim 8 recites the limitation "the non-volatile storage device" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claims not referred to specifically above are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (Pub. No. US 2006/0277328) in view of Humlicek et al. (Pub. No. US 2003/0233611).

Claim 1:
Cherian et al. disclose a storage apparatus comprising: 
a non-volatile storage device configured to store data [fig. 1; par. 0014 – “a number of drives or disks 22”]; and
a processor configured to control access to the non-volatile storage device, the processor configured to: 
receive an instruction from external software as a task [figs. 4, 5; par. 0019 – “At step 50 of FIG. 4, an access command from a host is received at the storage controller.”], 
generate a command set for controlling the non-volatile storage device [figs. 4, 5; pars. 0020-0023 – It is determined how to process the access command. Read commands are handled by reconstructing the data (“In redundant storage array, the data of a single failed or otherwise unavailable disk can be recreated on the basis of the content of the remaining disks of the array.”) and write commands are handled by using a cache or journal (“A cache or journal may be used to temporarily store the data of the command or the command itself during the period that the target disk is undergoing a firmware update.”)], 
execute a command included in the generated command set [figs. 4, 5; pars. 0020-0023 – The access command is processed by the storage controller.  The command set is the set of commands required to carry out the host access command.], and
control firmware revision processing of the storage apparatus [fig. 2; pars. 0015-0017 – “At step 30, the firmware update utility selects a device for a firmware upgrade.”],
However, Cherian et al. do not specifically disclose:
a memory and the processor coupled to the memory [fig. 1; par. 0014 – (“Storage controller 14 includes a dedicated processor that includes firmware 16.”) Cherian et al. disclose firmware but do not disclose that the firmware is stored in a memory. Examiner believes that the firmware must be stored in some sort of memory, however, in the interest of compact prosecution, a further reference is being provided.];
In the same field of endeavor, YONEZAWA discloses:
a memory and the processor coupled to the memory [par. 0034 – “In the case where the processing of the control unit 32 is implemented by a processor executing a firmware program, the process of the control unit 32 is implemented, for example, in the manner that, upon receiving the power from the external power supply 3, the memory system 1 reads a firmware program stored in a ROM (not shown) into the RAM 20 or some other memory (not shown) in the control unit 32 and executes a predetermined process according to the firmware program.”];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cherian et al. to include firmware stored in a memory, as taught by YONEZAWA, in order to improve performance by loading firmware from ROM to RAM [YONEZAWA – par. 0034].

Cherian et al. and YONEZAWA disclose all the limitations above but do not specifically disclose:
the processor configured to:
stop execution of the command after performing processing for suppressing abnormality detection of the external software at a timing at [fig. 2; pars. 0003, 0005, 0017 – Cherian et al. disclose “Processing for suppressing abnormality detection” is performed by allowing host accesses to continue to the storage array rather than removing the device from service during the firmware update (“The system and method disclosed herein is technically advantageous because it provides a technique for performing a firmware update without the necessity of taking a device offline for the firmware update.”). Cherian et al. disclose either determining that an operation cannot be performed or stopping an operation after it is completed, however, do not specifically disclose stopping an operation “at a timing at which the command is not executable during the firmware revision processing”].
In the same field of endeavor, Humlicek et al. disclose:
the processor configured to:
stop execution of the command after performing processing for suppressing abnormality detection of the external software at a timing at which the command is not executable during the firmware revision processing [pars. 0011-0012 – The read operation is stopped and an error is returned when additional errors are detected for a read in an already degraded state (“If two blocks of data in a single stripe have failed, such as with a media error on the individual blocks of data, the remaining blocks of data in the stripe are still valid data.” … “During a read operation, the RAID system can typically return an error message in place of the lost data without halting operation.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cherian et al. and YONEZAWA to include processing read errors during reconstruction, as taught by Humlicek et al., in order to allow the system to continue operating without halting operation [Humlicek et al. - par. 0012 – “During a read operation, the RAID system can typically return an error message in place of the lost data without halting operation.”].

Claim 7:
Cherian et al. disclose a storage control device comprising: 
a processor configured to: 
receive an instruction from external software as a task [figs. 4, 5; par. 0019 – “At step 50 of FIG. 4, an access command from a host is received at the storage controller.”], 
generate a command set for controlling the non-volatile storage device [figs. 4, 5; pars. 0020-0023 – It is determined how to process the access command. Read commands are handled by reconstructing the data (“In redundant storage array, the data of a single failed or otherwise unavailable disk can be recreated on the basis of the content of the remaining disks of the array.”) and write commands are handled by using a cache or journal (“A cache or journal may be used to temporarily store the data of the command or the command itself during the period that the target disk is undergoing a firmware update.”)], 
execute a command included in the generated command set [figs. 4, 5; pars. 0020-0023 – The access command is processed by the storage controller.  The command set is the set of commands required to carry out the host access command.], and
control firmware revision processing of the storage apparatus [fig. 2; pars. 0015-0017 – “At step 30, the firmware update utility selects a device for a firmware upgrade.”], 
However, Cherian et al. do not specifically disclose:
a memory and the processor coupled to the memory [fig. 1; par. 0014 – (“Storage controller 14 includes a dedicated processor that includes firmware 16.”) Cherian et al. disclose firmware but do not disclose that the firmware is stored in a memory. Examiner believes that the firmware must be stored in some sort of memory, however, in the interest of compact prosecution, a further reference is being provided.];
In the same field of endeavor, YONEZAWA discloses:
a memory and the processor coupled to the memory [par. 0034 – “In the case where the processing of the control unit 32 is implemented by a processor executing a firmware program, the process of the control unit 32 is implemented, for example, in the manner that, upon receiving the power from the external power supply 3, the memory system 1 reads a firmware program stored in a ROM (not shown) into the RAM 20 or some other memory (not shown) in the control unit 32 and executes a predetermined process according to the firmware program.”];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cherian et al. to include firmware stored in a memory, as taught by YONEZAWA, in order to improve performance by loading firmware from ROM to RAM [YONEZAWA – par. 0034].

Cherian et al. and YONEZAWA disclose all the limitations above but do not specifically disclose:
the processor configured to:
stop execution of the command after performing processing for suppressing abnormality detection of the external software at a timing at which the command is not executable during the firmware revision processing [fig. 2; pars. 0003, 0005, 0017 – Cherian et al. disclose “Processing for suppressing abnormality detection” is performed by allowing host accesses to continue to the storage array rather than removing the device from service during the firmware update (“The system and method disclosed herein is technically advantageous because it provides a technique for performing a firmware update without the necessity of taking a device offline for the firmware update.”). Cherian et al. disclose either determining that an operation cannot be performed or stopping an operation after it is completed, however, do not specifically disclose stopping an operation “at a timing at which the command is not executable during the firmware revision processing”].
In the same field of endeavor, Humlicek et al. disclose:
the processor configured to:
stop execution of the command after performing processing for suppressing abnormality detection of the external software at a timing at which the command is not executable during the firmware revision processing [pars. 0011-0012 – The read operation is stopped and an error is returned when additional errors are detected for a read in an already degraded state (“If two blocks of data in a single stripe have failed, such as with a media error on the individual blocks of data, the remaining blocks of data in the stripe are still valid data.” … “During a read operation, the RAID system can typically return an error message in place of the lost data without halting operation.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cherian et al. and YONEZAWA to include processing read errors during reconstruction, as taught by Humlicek et al., in order to allow the system to continue operating without halting operation [Humlicek et al. - par. 0012 – “During a read operation, the RAID system can typically return an error message in place of the lost data without halting operation.”].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (Pub. No. US 2006/0277328) in view of Humlicek et al. (Pub. No. US 2003/0233611).

Claim 8:
Cherian et al. disclose a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a storage control processing, the process comprising: 
receiving an instruction from external software as a task [figs. 4, 5; par. 0019 – “At step 50 of FIG. 4, an access command from a host is received at the storage controller.”];
generating a command set for controlling the non-volatile storage device [figs. 4, 5; pars. 0020-0023 – It is determined how to process the access command. Read commands are handled by reconstructing the data (“In redundant storage array, the data of a single failed or otherwise unavailable disk can be recreated on the basis of the content of the remaining disks of the array.”) and write commands are handled by using a cache or journal (“A cache or journal may be used to temporarily store the data of the command or the command itself during the period that the target disk is undergoing a firmware update.”)];
executing a command included in the generated command set [figs. 4, 5; pars. 0020-0023 – The access command is processed by the storage controller.  The command set is the set of commands required to carry out the host access command.]; and
controlling firmware revision processing of the storage apparatus [fig. 2; pars. 0015-0017 – “At step 30, the firmware update utility selects a device for a firmware upgrade.”],
However, Cherian et al. do not specifically disclose:
stopping execution of the command after performing processing for suppressing abnormality detection of the external software at a timing at which the command is not executable during the firmware revision processing [fig. 2; pars. 0003, 0005, 0017 – “Processing for suppressing abnormality detection” is performed by allowing host accesses to continue to the storage array rather than removing the device from service during the firmware update (“The system and method disclosed herein is technically advantageous because it provides a technique for performing a firmware update without the necessity of taking a device offline for the firmware update.”). Cherian et al. disclose either determining that an operation cannot be performed or stopping an operation after it is completed, however, do not specifically disclose stopping an operation “at a timing at which the command is not executable during the firmware revision processing”].
In the same field of endeavor, Humlicek et al. disclose:
stopping execution of the command after performing processing for suppressing abnormality detection of the external software at a timing at which the command is not executable during the firmware revision processing [pars. 0011-0012 – The read operation is stopped and an error is returned when additional errors are detected for a read in an already degraded state (“If two blocks of data in a single stripe have failed, such as with a media error on the individual blocks of data, the remaining blocks of data in the stripe are still valid data.” … “During a read operation, the RAID system can typically return an error message in place of the lost data without halting operation.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cherian et al. to include processing read errors during reconstruction, as taught by Humlicek et al., in order to allow the system to continue operating without halting operation [Humlicek et al. - par. 0012 – “During a read operation, the RAID system can typically return an error message in place of the lost data without halting operation.”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



24 February 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139